 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 6                                AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8                                                  No. CR18-147 RAJ
                           Plaintiff,
 9
             v.                                     ORDER DENYING MOTION
10                                                  FOR EARLY TERMINATION
     CLEOPHUS SYLVESTER                             OF SUPERVISED RELEASE
11   SHEPARD,
12                         Defendant.
13

14          THIS MATTER comes before the Court upon Defendant Cleophus Sylvester

15   Shepard’s Motion for Early Termination of Supervised Release (Dkt. #49). Having

16   considered the Motion, the Government’s Response, Defendant’s Reply, and the
     files and pleadings herein,
17
            IT IS ORDERED that Defendant’s Motion for Early Termination of
18
     Supervised Release (Dkt. #49) is DENIED as premature. Should Defendant remain
19
     in compliance with the conditions of supervised release for an additional year,
20
     Defendant may renew his motion at that time.
21

22
            DATED this 6th day of April, 2020.
23

24

25
                                                     A
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
26


      ORDER DENYING MOTION FOR EARLY
      TERMINATION OF SUPERVISED RELEASE – 1
